October 10, 1863, F.E. Taylor executed to James M. Murphy a bond for title to two tracts of land, described as located by virtue of a certificate in the name of Ezekiel Roberts; one tract described as containing 750 acres, and the other 726 acres, and the 750 acres tract also described as patented to J.P. Sargent, and both being described as on the waters of the West Fork of the Trinity River. Neither the field notes of the land nor the county in which it was situated are given in the bond, the only description therein being as above set forth. The court below heard parol evidence in aid of this bond, and found, that the name of Ezekiel Roberts was by mistake used instead of Ezekiel Robinson as the grantee of the certificate; that there was no survey in the name of Ezekiel Roberts in Jack County; that there were two surveys in said county in the name of Ezekiel Robinson — one for 744 acres and the other 732 acres, both patented to J.P. Sargent as assignee of said Robinson; that these were the surveys intended by Taylor and Murphy to be conveyed by said bond for title, and that the land in controversy is a part of the 744 acres tract.
After the execution of the bond from Taylor to Murphy, Taylor conveyed by deed the two Ezekiel Robinson surveys above described to the plaintiffs in error, Biggerstaff and Mitchell, who paid a valuable consideration therefor; but the evidence does not disclose whether or not they had notice of the prior bond to Murphy at the time of their purchase. The court concluded that the burden was on them to show affirmatively that they did not have such notice, and therefore found in favor of defendant in error, who claimed under the Murphy bond.
The petition in this case was in the ordinary form of an action of trespass to try title, except that it contained the following additional allegation: "Plaintiff further says, that he holds under a bond for title in his chain of title executed by F.E. Taylor, of date 10th day of October, 1863, and recorded in book B1, Jack County records, page 112, which is attached to the deposition of F.E. Taylor in this cause. That in the execution of said instrument the name of Ezekiel Roberts as grantee in the certificate was by mistake inserted in the same, and that it was the intention of the parties to said instrument to convey the Ezekiel Robinson survey, of which the land sued for herein is a part. Wherefore plaintiff sues and prays that defendants be cited to answer this petition, and that he have judgment against these defendants for the recovery of *Page 365 
title and possession of said land, and for costs, and general and special relief."
The defendants answered by general demurrer, plea of not guilty, and plea of the three and five years statutes of limitation, and that plaintiff's action was in effect a suit for specific performance, and more than ten years had elapsed since the execution of the pretended bond for title under which he claims. It seems, that at the time of the execution of these instruments Taylor himself only claimed under a bond for title from Sargent, the patentee. No statement of facts accompanies the record, and the above conclusions are taken from the findings of fact filed by the court below.
Conclusions of Law. — On a former day of this term we affirmed the judgment of the court below upon the sole ground that no exception was noted in the judgment entry as required by our statute, basing the decision upon the opinion of our Supreme Court in the case of Insurance Company v. Milliken, 64 Tex. 48. Upon a motion for a rehearing, presented with exceptional ability, this question has again been considered, and upon more mature reflection we have concluded, that plaintiffs in error having had their exception noted in the order overruling their motion for a new trial, was a sufficient compliance with the statute which requires such exception "to be noted on the record in the judgment entry." 1 Sayles' Civ. Stats., art. 1333.
We believe that the expression "judgment entry" in this article should not be given such a restricted construction as to preclude the exception from being anywhere noted but in the judgment disposing of the subject matter of the litigation. A party should not be required to lay the foundation for his appeal by excepting to the action of the trial court until he has exhausted his remedies there. If an error is committed to his prejudice in the trial court, he has the right, as was done in this case, to first call it to the attention of that court in a motion for a new trial, and seek to have it there corrected, and he should not be required to except to the action of that court until its final judgment upon the question has been obtained.
Entertaining these views, we granted the motion of plaintiffs in error for a rehearing, and the cause is now to be decided upon the other questions presented by the record.
It will be noted that the judgment of the trial court was made dependent entirely upon the conclusion, that the burden was upon plaintiffs in error to show affirmatively that they had no notice of the older bond for title to Murphy at the time of their purchase from Taylor. It must be conceded, that the description in the bond for title under which defendant in error claims was not sufficient to convey the land in controversy without having the mistake in using the name of Roberts for Robinson *Page 366 
first corrected; and even with such correction, the description would be exceedingly meager. As it stood, there was no item of description in the bond that was correct, except the name of the patentee and the given name of the grantee of the certificate. Both the surname of the grantee of the certificate and the number of acres in the survey were erroneous, and there being no other description, we have no hesitation in pronouncing the bond insufficient upon its face. While it may be true, that there are bonds for title which, by reason of their peculiar wording, would be held to convey the legal title to the land described therein, yet there is nothing in the record in this case to show this bond to be of that class; and we are of opinion, that inasmuch as it was at least a defective bond for title, it should only be construed as passing to the grantee therein an equitable right as against his grantor. If we are correct in this, it is clear that the court erred in holding the burden of proof to be upon plaintiffs in error. Notwithstanding the deed under which they claimed was later in time, yet it was a conveyance of the legal title from the common grantor, Taylor; and in order for defendant in error's prior equity to prevail over such legal title, the burden was upon him to show that plaintiffs in error had notice thereof at the time of their purchase. Johnson v. Newman,43 Tex. 628; Lewis v. Cole, 60 Tex. 341
[60 Tex. 341]; Bremer v. Case, 60 Tex. 151; McAlpine v. Burnett, 23 Tex. 649; Barnes v. Jamison, 24 Tex. 362; Hill v. Moore, 62 Tex. 610
[62 Tex. 610].
Another very interesting question presented by this record is, as to whether or not defendant in error would have the right to have the necessary correction made in the bond for title under which he claims in this case. It will be noted that Taylor, the maker of the bond, is not a party herein. We will not undertake the decision of this question, as the case must be reversed upon the ground above stated, but we call attention to it, so that the necessary steps may be taken in the court below should it be deemed advisable. See White v. Kingsbury, 77 Tex. 610
[77 Tex. 610]; Watts v. Howard, 77 Tex. 71.
For the error committed by the court below in holding the burden of proof to be upon plaintiffs in error to show the want of notice on their part at the time of their purchase, we are of opinion that the judgment should be reversed and the cause remanded.
Reversed and remanded. *Page 367